_ Case: 4:21-cv-00443-JCH Doc. #: 3 Filed: 04/16/21 Page: 1 of 1 PagelD #: 67

RECENED UNITED STATES DISTRICT COURT
‘ a EASTERN DISTRICT OF MISSOURI
APR 4 DIVISION

EASTERN Sie

Ct, Newt Pevend St,

Plaintiff,

Case No.

¥- PoHons he Schoo! Dic F
R-D (Nelisa R. Bene |

Defendant(s).

MOTION FOR APPOINTMENT OF COUNSEL
AND AFFIDAVIT IN SUPPORT

I, oe Lyra , hereby apply for appointment

of Counsel. In support of my application I declare under penalty of
perjury that the following facts are true:

(1) I amthe plaintiff in the above-entitled case and I believe
I am entitled to redress.

(2) Because of my poverty, I am unable to pay a
reasonable attorney fee.

{3) I have made diligent efforts to obtain legal counsel,
but because of my poverty I have been unable to secure same.
Following is a description of the efforts I have made:

I declare under penalty cof perjury that the foregoing is true and
correct. Executed on Cpact iby : 20,2 {.

ian Aoi

Signathre of Plaintiff
